Jamie Cooley, CSR
                            Freelance Court Reporter
                            Cooley Reporting
                            8407 Fathom Circle #B
                            Austin, Texas 78750

                            Phone: (512) 743-5867
                            Fax: (512) 410-3012




                                              June 24, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Court of Appeals No. 03-15-00368-CV
    Trial Court Cause No. D-1-GN-15-000374

Style: Laura Pressley
       vs.
       Gregorio “Greg” Casar

Dear Mr. Kyle,

I respectfully request a thirty-day extension on this appeal. The record is due on June 25,
2015. Due to multiple reporters being involved in the records, notice not being given to
us until yesterday, June 23, 2015, records not being requested until yesterday to be
transcribed, and our time in court and depositions, we will be unable to file the appeal on
the date it is due.

Thank you in advance for your consideration in this matter. Please contact me if you
have any questions. My e-mail address is jcooleycsr@gmail.com.

                                              Very truly yours,


                                              Jamie Cooley
                                              Jamie Cooley
                                              Freelance Court Reporter